Case: 1:19-cr-00730-SL Doc #: 1 Filed: 11/20/19 1 o0f1. PagelD #: 1

IN THE UNITED STATES DISTRICT COURT,
FOR THE NORTHERN DISTRICT OF OHIO:

 

 

EASTERN DIVISION

UNITED STATES OF AMERICA, ) INDICTMENT
)
Plaintiff, )
)
v. )

) Title 18, United States Code,
DANA JACKSON, ) Sections 922(g)(1) and

) 924(a)(2)

Defendant. )

JUDGE Lio}

COUNT 1
(Felon in Possession of Firearm, 18 U.S.C. §§ 922(g)(1) and 924(a)(2))

The Grand Jury charges:

On or about June 29, 2019, in the Northern District of Ohio, Eastern Division, Defendant
Dana Jackson, knowing he had previously been convicted of a crime punishable by
imprisonment for a term exceeding one year, that being: Wire Fraud, Aggravated Identity Theft,
and Mail Fraud, on or about March 2, 2016, in Case Number 1:15-CR-00269, in United States
District Court, Northern District of Ohio, knowingly possessed in and affecting interstate
commerce a firearm, to wit: a Ruger, Security-9, 9mm caliber pistol, bearing serial number
38205774, said firearm having been shipped and transported in interstate commerce, in violation
of Title 18, United States Code, Sections 922(g)(1) and 924(a)(2).

A TRUE BILL.

Original document - Signatures on file with the Clerk of Courts, pursuant to the E-Government

Act of 2002.
